DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverbrook et al. (hereinafter Silverbrook) US 2007/0014490.
In regard to claim 1, Silverbrook disclose An electronic pen cartridge ([0019] [0290] ink cartridge, Fig. 16, an electronic stylus with a force sensor assembly) housed in an electronic pen casing (Fig. 16, [0279] an outer tube molding 466) in which an opening is made on a first side at one end of the electronic pen casing in an axis center direction of the electronic pen cartridge, the electronic pen cartridge comprising: ([0019] Fig. 16, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body) 
a pen tip configured to protrude outside of the electronic pen electronic pen casing through the opening, ([0019] [0268][00269][0294] [00396] Fig. 14A, Fig. 16, Fig. 56, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body and protrude outside through the opening) 
an electronic circuit which, in operation, transfers signals to a position detecting sensor, ([0255]-[0258] netpage pen working in conjunction with a tagged netpage surface, the pen samples its position to allow a netpage server to accurately reproduce hand-drawn strokes) and
a first connector that is disposed on a second side of the electronic pen casing opposite the pen tip in the axis center direction of the electronic pen casing and is joined to a second connector disposed on the second side of the electronic pen casing, (see 4-way jack, Fig. 15, [0512]-[0517] and 4-way jack socket) wherein:
the first connector includes plural first terminals insulated from each other, and each of the plural first terminals is electrically connected to the electronic circuit, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) and
the first connector and the second connector are joined through insertion of a fitting protrusion of a first one of the first connector and the second connector into a fitting recess of a second one of the first connector and the second connector in the axis center direction of the electronic pen casing, and circular annular conductor contacts are included in the first connector or the second connector. (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15) 
In regard to claim 2, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the first connector includes the fitting protrusion and the first plural terminals include the circular annular conductor contacts, each of the circular annular conductor contacts has a same central position, and the circular annular conductor contacts are disposed at different positions in the axis center direction of the electronic pen casing.  (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack with conductive tubes Fig. 24)  
In regard to claim 3, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the second connector includes the fitting protrusion, plural second terminals of the second connector include the circular annular conductor contacts, each of the circular annular conductor contacts has a same central position, the circular annular conductor contacts are disposed at different positions in the axis center direction of the electronic pen casing, and the first plural terminals of the first connector contact the circular annular conductor contact the second plural terminals of the second connector. (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack  with conductive tubes Fig. 24, power from the USB jack 458 and from the pod through two conductive tubes 498, see Fig. 24)  
In regard to claim 4, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit, in operation, receives a signal from the position detecting sensor and generates information indicating a signal level of the signal received, ([0255]-[0258] the pen samples its position at a sufficiently high rate to allow a netpage server to accurately reproduce hand-drawn strokes) and
the plural first terminals of the first connector include a terminal that sends the information indicating the signal level to outside of the electronic pen through the first connector. ([0255]-[0258] generate a stream of positon samples and transmit this stream to a netpage server to indicate the different pen event)  
In regard to claim 5, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit includes a switch controlled by a control signal from outside of the electronic pen, and the first plural terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. (Fig. 15, [0277] [0486] switch, end-cap can be prised open to give access to the socket and reset switch) 
In regard to claim 6, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor. ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging)
In regard to claim 7, Silverbrook disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic circuit includes a switch that changes a resonant frequency of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and signals are transmitted through the wires connecting the socket and jack)  
In regard to claim 8, Silverbrook disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic circuit includes a switch that turns on and off resonant operation of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and signals are transmitted through the wires connecting the socket and jack)  
In regard to claim 9, Silverbrook disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose characterized by including a writing pressure detecting circuit which, in operation, detects a writing pressure applied to the pen tip as a change in capacitance of a capacitor or inductance of an inductor, ([0019] [0255]- [0258] force sensor detecting force by generating a stream of position samples to describe digital ink with a high rate frequency to allow reproduce the strokes) wherein: the electronic circuit includes a switch that controls whether to include the capacitor or the inductor as part of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0019][0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] [0469]-[0472] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and control communication, sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 10, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose wherein: the first plural terminals of the first connector include a terminal that provides a supply voltage from outside of the electronic pen to the electronic circuit. ([0475] [0508] [0511]-[0513] power supply providing voltage)
In regard to claim 11, Silverbrook disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose	wherein: the first connector is a connector plug and the second connector is a connector jack, or the first connector is the connector jack and the second connector is the connector plug. ([0511]-[0513] putting the plug into the socket implicitly establish a connection, socket 458 and 4-way jacket)
In regard to claim 12. The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose	 wherein: the pen tip is formed of a conductor and the electronic circuit includes a signal generating circuit which, in operation, generates a signal sent out to the position detecting sensor through the pen tip. ([0019][0036] [0039] the force sensor assembly to receive an input force to be sensed and circuitry for converting the input force into an output signal indicative of the input force, input force comprise the axial component of the contact force on the nib transferred by the cartridge) 
In regard to claim 13. An electronic pen comprising: ([0010] pen) an electronic pen casing (Fig. 16, [0279] an outer tube molding 466) in which an opening is made on a first side at one end of the electronic pen casing in an axis center direction of the electronic pen cartridge; ([0019] Fig. 16, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body) and an electronic pen cartridge housed in the electronic pen casing, ([0019] [0290] ink cartridge, Fig. 16, an electronic stylus with a force sensor assembly) wherein the electronic pen cartridge includes: a pen tip configured to protrude to outside of the electronic pen through the opening, ([0019] [0268][00269][0294] [00396] Fig. 14A, Fig. 16, Fig. 56, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body and protrude outside through the opening) 
a first electronic circuit which, in operation, transfers signals to a position detecting sensor,  ([0255]-[0258] netpage pen working in conjunction with a tagged netpage surface, the pen samples its position to allow a netpage server to accurately reproduce hand-drawn strokes) and a first connector disposed on a second side of the electronic pen casing in the axis center direction of the electronic pen casing and is joined to a second connector disposed on the second side of the electronic pen casing, (see 4-way jack, Fig. 15, [0512]-[0517] and 4-way jack socket)  wherein the first connector includes plural first terminals insulated from each other, and each of the plural first terminals is electrically connected to the first electronic circuit, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) wherein the electronic pen casing includes: the second connector, (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15)  the second connector including plural second terminals insulated from each other, a second electronic circuit electrically connected to the plural second terminals of the second connector, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) and a power supply that provides a supply voltage to the second electronic circuit, ([0475] [0508] [0511]-[0513] power supply voltage) and wherein the first connector and the second connector are joined through insertion of a fitting protrusion of a first one of the first connector and the second connector into a fitting recess of a second one of the first connector and the second connector in the axis center direction of the electronic pen casing, (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15) and the plural first terminals or the plural second terminals include circular annular conductor contacts. (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack with conductive tubes Fig. 24)  
In regard to claim 14. The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: in the electronic pen casing, the second electronic circuit includes a communication circuit which, in operation, wirelessly communicates with the position detecting sensor. ([0469]-[0472] wireless communication with the sensor) 
In regard to claim 15. The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit includes a memory storing identification information that identifies the electronic pen, and the second electronic circuit includes a control circuit which, in operation, controls transmission of the identification information to the position detecting sensor through the communication circuit. ([0458] [0449][0019] memory and store and transmit identification information) 
In regard to claim 16. The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit includes a posture detecting circuit which, in operation, detects posture including a tilt and a rotation angle regarding the electronic pen, ([0179]-[0185][0433] [0436]  identifying pattern, including roll and tilt regarding the pen) and second electronic circuit includes a control circuit which, in operation, controls transmission of information regarding the posture detected by the posture detecting circuit to outside of the electronic pen through the communication circuit. ([0179]-[0185][0433] [0436][0469]-[0472] communicating the information by the wireless communication) 
In regard to claim 17. The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit is activated when a signal is received from the electronic pen cartridge through the second connector.  ([0511]-[0513] putting the plug into the socket implicitly establish a connection, socket 458 and 4-way jacket and the circuit is connected and signal is communicated)
In regard to claim 18. The electronic pen according to claim 15, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit of the electronic pen cartridge, in operation, receives a signal from the position detecting sensor and generates information indicating a signal level of the signal received, ([0255]-[0258] the pen samples its position at a sufficiently high rate to allow a netpage server to accurately reproduce hand-drawn strokes)  and the plural first terminals include a terminal that sends the information indicating the signal level to outside of the electronic pen through the first connector, ([0255]-[0258] generate a stream of positon samples and transmit this stream to a netpage server to indicate the different pen event)  and the second electronic circuit includes a control circuit that is activated when the information indicating the signal level from the electronic pen cartridge through the second connector is equal to or higher than a predetermined signal level and controls the communication circuit to transmit the identification information stored in the memory to outside of the electronic pen through the communication circuit. ([0063][0069]-[0072][0386] [0469]-[0472] coupling when the contact force exceeds the threshold to transmit the input force and outer section for receiving the contact force) 
In regard to claim 19. The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor. ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging)
In regard to claim 20. The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that changes a resonant frequency of the resonant circuit through receiving a control signal, ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and and signals are transmitted through the wires connecting the socket and jack)  and when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 21. The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that turns on and off resonant operation of the resonant circuit through receiving a control signal, ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle)  and when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 22. The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic pen cartridge includes a writing pressure detecting circuit which, in operation, detects a writing pressure applied to the pen tip as a change in capacitance of a capacitor or inductance of an inductor, ([0019] [0255]- [0258] force sensor detecting force by generating a stream of position samples to describe digital ink with a high rate frequency to allow reproduce the strokes) the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that controls whether to include the capacitor or the inductor as part of the resonant circuit through receiving a control signal, [0262][0277] [0418] [0486] [511]-[0517] [0469]-[0472] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and control communication) and
when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20140379438 A1 	December 25, 2014 	KAMEDA et al.
	INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND COMPUTER-READABLE MEDIUM
	KAMEDA et al. disclose An information processing apparatus includes a reference data acquisition unit acquiring reference data representing a reference work time for each of work processes, an area data acquisition unit acquiring area data representing an area on a medium having entry fields, each of which corresponds to one of the work processes and one of which is provided for the area, an entry data acquisition unit acquiring entry data representing stroke coordinates information representing a stroke made on the medium by a user, and a time when the writing was performed, a specifying unit specifying the entry field in which the user performed writing and the time when the writing was performed, a calculation unit calculating a work time required for each of the work processes, and an evaluation unit, for each of the work processes, comparing the reference work time with the work time and evaluating the work… see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143